FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                            May 25, 2017
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 16-2232
                                                  (D.C. No. 2:16-CR-01029-KG-1)
MARIO APARICIO, JR.,                                        (D. N. Mex.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, MURPHY, and MATHESON, Circuit Judges.
                  _________________________________

      In 2016, the district court sentenced Mario Aparicio, Jr. to consecutive prison

terms of 41 months for illegal reentry and 12 months for a supervised release

violation. Mr. Aparicio appeals, arguing the court erred in sentencing him to

consecutive, rather than concurrent, terms.

      Exercising jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), we

affirm.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                 I.   BACKGROUND
      In 2009, Mr. Aparicio was convicted in state court of Corporal Injury on a

Spouse, Cohabitant, or Child’s Parent and sentenced to two years in prison. In 2011,

after serving his sentence, he was deported to Mexico. After working for nearly a

year and a half as a truck driver in Tijuana, he illegally reentered the United States to

reunite with his family.

      In 2013, immigration officials apprehended Mr. Aparicio. He was charged and

convicted of illegal reentry in the U.S. District Court for the Southern District of

California. The court sentenced him to 37 months in prison and 24 months of

supervised release. A special condition of his supervised release was that if he were

deported, he would “not reenter the United States illegally.” ROA, Vol. 1 at 17.

After his release from custody in November 2015, Mr. Aparicio was deported to

Mexico.

      In January 2016, Mr. Aparicio again illegally reentered the United States by

crossing from Mexico into New Mexico. He was charged with illegal reentry in the

U.S. District Court for the District of New Mexico. He pled guilty and also admitted

to violating the terms of his supervised release. The advisory United States

Sentencing Guidelines range was 41 to 51 months in prison for the illegal reentry

charge and 12 to 18 months in prison for the supervised release violation.

      Mr. Aparicio requested sentences at the low end of the Guidelines range and

further asked that the sentences run concurrently. In support of his request, he

presented the court with a “viable plan” to live and work in Mexico. Aplt. Br. at 8.

                                          -2-
The plan demonstrated his understanding, he said, that he could not return to the

United States and that he was taking steps to build a successful life in Mexico.

      The court sentenced Mr. Aparicio to 41 months for the illegal reentry

conviction and 12 months for the supervised release conviction—both at the low end

of the Guidelines range. The court, noting Mr. Aparicio’s “very troubling” criminal

history, ordered the sentences to run consecutively.

      Mr. Aparicio filed a timely notice of appeal.

                                  II. DISCUSSION
      Mr. Aparicio challenges the consecutive nature of his sentences as substantively

unreasonable. We disagree.


                                A. Standard of Review
      We generally review the substantive reasonableness of a sentence for abuse of

discretion, Gall v. United States, 552 U.S. 38, 41 (2007); United States v. Cornelius,

696 F.3d 1307, 1326 (10th Cir. 2012), including the decision to impose consecutive

or concurrent sentences, United States v. Rodriguez-Quintanilla, 442 F.3d 1254, 1256

(10th Cir. 2006). The district court abuses its discretion when its sentence is

“arbitrary, capricious, whimsical, or manifestly unreasonable.” United States v.

Munoz-Nava, 524 F.3d 1137, 1146 (10th Cir. 2008).

      Although we generally review the consecutive nature of sentences for abuse of

discretion, we have reviewed consecutive sentences imposed for immigration and

supervised release violations under the “plainly unreasonable” standard set forth at



                                          -3-
18 U.S.C. § 3742(e). Rodriguez-Quintanilla, 442 F.3d at 1256-57.1 Abuse of

discretion and plainly unreasonable are “quite similar” standards of review. Id. at

1257. Under either standard, we affirm.

                                    B. Legal Background
         District courts have discretion to decide whether to impose consecutive or

concurrent sentences. 18 U.S.C. § 3584(a); Rodriguez-Quintanilla, 442 F.3d at 1256.

When making this determination, the court shall “consider, as to each offense for

which a term of imprisonment is being imposed, the factors set forth in [18 U.S.C. §]

3553(a).” 18 U.S.C. § 3584(b).

         We defer to the sentencing court’s weighing of the § 3553(a) factors. See

United States v. Smart, 518 F.3d 800, 808 (10th Cir. 2008). Provided the district

court has adequately considered the § 3553(a) factors, “sentencing a defendant to

consecutive sentences following the revocation of supervised release is not

unreasonable.” Rodriguez-Quintanilla, 442 F.3d at 1257. Moreover, sentences that

fall within the Guidelines range are afforded a presumption of reasonableness on

appellate review. United States v. McBride, 633 F.3d 1229, 1232-33 (10th Cir.

2011).

             The Guidelines provide support for imposing consecutive sentences upon the

revocation of supervised release. Although not binding, the following Guidelines

policy statement provides that “[a]ny term of imprisonment imposed upon the

         1
        Under this standard, “we will not reverse [a sentence] if it can be determined
from the record to have been reasoned and reasonable.” United States v. Kelley, 359
F.3d 1302, 1304 (10th Cir. 2004).
                                            -4-
revocation of probation or supervised release shall be ordered to be served

consecutively to any sentence of imprisonment that the defendant is serving.”

U.S.S.G. § 7B1.3(f); see United States v. Urcino-Sotello, 269 F.3d 1195, 1197 (10th

Cir. 2001) (explaining that while the Guidelines’ policy statements are “advisory

only,” courts still may not “disregard” them). The “defendant ha[s] the burden to

come forward with a reason upon which the district court could exercise its discretion

to impose concurrent sentences in spite of § 7B1.3(f).” 269 F.3d at 1197.

                                      C. Analysis
      Mr. Aparicio argues that his consecutive sentences are substantively

unreasonable because the additional year of incarceration is “unnecessary to

adequately punish Mr. Aparicio, or . . . to deter him from returning to the United

States in the future.” Aplt. Br. at 8. He contends that the court “failed to adequately

account” for how his plan to live and work in Mexico “strongly mitigated” against

the likelihood of another illegal reentry. Id. at 9. He does not argue that the district

court failed to consider the § 3553(a) factors, which would be a procedural

reasonableness challenge. Instead, he argues that the district court failed to weigh

the factors correctly and came to the wrong conclusion, a substantive

unreasonableness challenge.

      The court acknowledged Mr. Aparicio’s plan to live and work in Mexico but

was not convinced it justified a concurrent sentence in light of Mr. Aparicio’s second

illegal reentry and his criminal history. Its determination that Mr. Aparicio failed to

present reasons sufficiently compelling to impose concurrent sentences in spite of

                                          -5-
§ 7B1.3(f) was not an abuse of discretion. See Urcino-Sotello, 269 F.3d at 1197. Mr.

Aparicio has failed to demonstrate that the district court’s weighing of the § 3553(a)

factors was “arbitrary, capricious, whimsical, or manifestly unreasonable.” Munoz-

Nava, 524 F.3d at 1146 (quotations omitted).

                                 III. CONCLUSION
      We affirm the district court’s sentence for Mr. Aparicio.


                                           ENTERED FOR THE COURT,



                                           Scott M. Matheson, Jr.
                                           Circuit Judge




                                         -6-